                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 1 of 11 Page ID #:1




                                                                                                 1 ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
                                                                                                   JULIE Z. KIMBALL, State Bar No. 252449
                                                                                                 2  jkimball@elkinskalt.com
                                                                                                   LEANNE O. VANECEK, State Bar No. 279317
                                                                                                 3  lvanecek@elkinskalt.com
                                                                                                   2049 Century Park East, Suite 2700
                                                                                                 4 Los Angeles, California 90067-3202
                                                                                                   Telephone: 310.746.4400
                                                                                                 5 Facsimile: 310.746.4499
                                                                                                 6 Attorneys for Plaintiff
                                                                                                 7
                                                                                                 8                             UNITED STATES DISTRICT COURT
                                                                                                 9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                10
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 DAVID A. POMS, an individual,              CASE No. 2:18-cv-09393
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12                    Plaintiff,              COMPLAINT FOR:
                                                                                                13               v.                              1. Violation of Computer Fraud and
                                                                                                                                                    Abuse Act Under 18 U.S.C.
                                                                                                14 TARA E. QUINN, an individual,                    Section 1030;
                                                                                                                                                 2. Violation of California Penal
                                                                                                15                    Defendant.                    Code Section 502;
                                                                                                                                                 3. Invasion of California
                                                                                                16                                                  Constitutional Right to Privacy;
                                                                                                                                                    and
                                                                                                17                                               4. Conversion
                                                                                                18                                            DEMAND FOR JURY TRIAL
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1078813v1

                                                                                                                                         COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 2 of 11 Page ID #:2




                                                                                                 1               Plaintiff David A. Poms alleges against Defendant Tara E. Quinn as follows:
                                                                                                 2
                                                                                                 3                                         INTRODUCTION
                                                                                                 4               1.    In the fall of 2015, Plaintiff David A. Poms invited Defendant Tara E.
                                                                                                 5 Quinn (aka Tara Quinn, Tara Garmany, Tara Allen, and Tara Timmerman) to live
                                                                                                 6 with him in a home owned by the David A. Poms Family Trust. Defendant was not
                                                                                                 7 authorized to use Mr. Poms’ computer, mobile phone, tablet, or any other electronic
                                                                                                 8 device that belonged to Mr. Poms.
                                                                                                 9               2.    On October 1, 2018, Defendant ended her relationship with Mr. Poms,
                                                                                                10 but refused to leave his home. Instead, she changed the locks, denying Mr. Poms
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 entrance to his home.
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12               3.    Subsequently, Mr. Poms discovered that Defendant had been accessing
                                                                                                13 his computer, mobile phone, and tablet without his knowledge or permission for
                                                                                                14 over a year, and that she had reviewed his personal and business emails and text
                                                                                                15 messages without authorization.
                                                                                                16               4.    Mr. Poms brings this action to prevent any dissemination of the
                                                                                                17 information that Defendant unlawfully accessed. He also seeks to recover for
                                                                                                18 damage that she has done to his personal belongings while she has denied him
                                                                                                19 possession of his home.
                                                                                                20
                                                                                                21                                           THE PARTIES
                                                                                                22               5.    Plaintiff is an individual. He is, and at all times relevant was, a citizen
                                                                                                23 of California residing in the County of Los Angeles.
                                                                                                24               6.    Defendant is an individual. She is, and at all times relevant was, a
                                                                                                25 citizen of California residing in the County of Los Angeles.
                                                                                                26 / / /
                                                                                                27 / / /
                                                                                                28 / / /
                                                                                                     1078813v1
                                                                                                                                                     2
                                                                                                                                                COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 3 of 11 Page ID #:3




                                                                                                 1                                  JURISDICTION AND VENUE
                                                                                                 2               7.    This action is based on, and seeks to redress violations of, the
                                                                                                 3 Computer Fraud and Abuse Act, 18 U.S.C. §1030. Accordingly, the Court has
                                                                                                 4 jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that this action arises
                                                                                                 5 under the laws of the United States, and has supplemental jurisdiction over the state
                                                                                                 6 law claims.
                                                                                                 7               8.    Venue in this judicial district is proper under 28 U.S.C. § 1391 because
                                                                                                 8 a substantial part of the events or omissions giving rise to the claim occurred in this
                                                                                                 9 judicial district and the defendant is a resident of California and a resident of this
                                                                                                10 judicial district.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12                      FACTS COMMON TO ALL CAUSES OF ACTION
                                                                                                13               9.    In 2012, the David A. Poms Family Trust (“Family Trust”) purchased
                                                                                                14 29751 Pacific Coast Highway, Malibu, California 90265 (the “Residence”) as the
                                                                                                15 primary residence for Mr. Poms. The Family Trust began renovations on the
                                                                                                16 Residence in 2014. Most of the remodel was completed before Mr. Poms met
                                                                                                17 Defendant in June or July of 2014.
                                                                                                18               10.   In about October 2015, Mr. Poms orally invited Defendant to live with
                                                                                                19 him at the Residence.
                                                                                                20               11.   Mr. Poms kept a desktop computer (which he uses primarily for
                                                                                                21 business), a mobile phone, and a tablet (together, the “Devices”) at the Residence
                                                                                                22 during the time that Defendant lived there. Defendant had her own laptop and
                                                                                                23 mobile phone.
                                                                                                24               12.   Mr. Poms told Defendant that the Devices were off limits to her, and
                                                                                                25 that he used them for his business and personal correspondence.
                                                                                                26               13.   Mr. Poms advised Defendant that the desktop computer, in particular,
                                                                                                27 was not to be used by her. Defendant disclaimed any interest in or reason for using
                                                                                                28 the desktop computer because she owned a laptop computer of her own. In fact,
                                                                                                     1078813v1
                                                                                                                                                     3
                                                                                                                                                COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 4 of 11 Page ID #:4




                                                                                                 1 Defendant professed an inability to use PCs at all, stating that she was “a MAC
                                                                                                 2 person.”
                                                                                                 3               14.   Furthermore, Mr. Poms never gave Defendant permission to access his
                                                                                                 4 business or personal email accounts. Nor would he, as his email accounts contain
                                                                                                 5 data that is highly confidential. It includes correspondence relating to his business
                                                                                                 6 and professional activities, including his participation as a Director on several
                                                                                                 7 boards.
                                                                                                 8               15.   On the morning of October 1, 2018, as Mr. Poms left the Residence for
                                                                                                 9 a business trip, a process server followed him to the airport and handed him an
                                                                                                10 eleven-page letter from Defendant’s counsel, threatening to ruin him professionally
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 if he did not give Defendant his house and money.
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12               16.   When Mr. Poms returned from his business trip, he was locked out of
                                                                                                13 his own home. Defendant changed the locks of the Residence and disabled the
                                                                                                14 Hikvision digital surveillance system (“Hikvision Computer”) protecting it. She
                                                                                                15 refuses to leave in violation of California Penal Code sections 602 and 602.5.
                                                                                                16               17.   Mr. Poms later learned that Defendant had, directly or indirectly,
                                                                                                17 sabotaged the DVR Recorder that is part of the Hikvision Computer and forcibly
                                                                                                18 removed the two hard drives contained therein. The hard drives she removed are
                                                                                                19 missing.
                                                                                                20               18.   Defendant has destroyed or disposed of other of Mr. Poms’ personal
                                                                                                21 possessions in the days since October 1, 2018.
                                                                                                22               19.   Mr. Poms has also discovered, through forensic analysis of his desktop
                                                                                                23 computer, that Defendant spent hours accessing confidential files on his desktop
                                                                                                24 computer while he was out of town or at his Woodland Hills office. She seeks to
                                                                                                25 use them to extort money from him.
                                                                                                26               20.   On information and belief, Defendant also accessed the other Devices
                                                                                                27 without Mr. Poms’ permission and took his confidential data for her own purposes.
                                                                                                28
                                                                                                     1078813v1
                                                                                                                                                    4
                                                                                                                                               COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 5 of 11 Page ID #:5




                                                                                                 1               21.   Mr. Poms has spent more than $5,000, and expects to spend more, to
                                                                                                 2 respond to Defendant’s offenses and assess and repair the damage caused by
                                                                                                 3 Defendant’s unlawful access of the Devices.
                                                                                                 4
                                                                                                 5                                  FIRST CLAIM FOR RELIEF
                                                                                                 6               Violation of Computer Fraud and Abuse Act Under 18 U.S.C. § 1030
                                                                                                 7                              (By David Poms Against Tara Quinn)
                                                                                                 8               22.   Plaintiff realleges and incorporates by reference Paragraphs 1
                                                                                                 9 through 21 of this Complaint.
                                                                                                10               23.   Mr. Poms routinely kept the Devices and Hikvision Computer at the
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Residence. Each of the Devices and the Hikvision Computer was and is Internet
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12 enabled, and was and is used in or affects interstate commerce or communication.
                                                                                                13 Each of the Devices constitutes both a “computer” and “protected computer” under
                                                                                                14 the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(e)(1) and (e)(2)(B),
                                                                                                15 respectively.
                                                                                                16               24.   Defendant was not authorized to access the Devices or Hikvision
                                                                                                17 Computer.
                                                                                                18               25.   Mr. Poms is informed and believes, and thereon alleges, that Defendant
                                                                                                19 intentionally accessed the Devices and Hikvision Computer without authorization
                                                                                                20 and obtained information from the Devices in violation of the Computer Fraud and
                                                                                                21 Abuse Act, 18 U.S.C. § 1030(a)(2)(C).
                                                                                                22               26.   Mr. Poms is informed and believes, and thereon alleges, that Defendant
                                                                                                23 intentionally accessed the Devices and Hikvision Computer without authorization,
                                                                                                24 and as a result caused damage in violation of the Computer Fraud and Abuse Act, 18
                                                                                                25 U.S.C. § 1030(a)(5)(b).
                                                                                                26               27.   Defendant’s conduct caused Mr. Poms to suffer a loss of at least
                                                                                                27 $5,000.
                                                                                                28
                                                                                                     1078813v1
                                                                                                                                                    5
                                                                                                                                               COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 6 of 11 Page ID #:6




                                                                                                 1               28.   Under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g), Mr.
                                                                                                 2 Poms is entitled to an injunction, damages, and other legal and equitable relief as
                                                                                                 3 prayed for in this Complaint.
                                                                                                 4
                                                                                                 5                                SECOND CLAIM FOR RELIEF
                                                                                                 6                         Violation of California Penal Code Section 502
                                                                                                 7                              (By David Poms Against Tara Quinn)
                                                                                                 8               29.   Plaintiff realleges and incorporates by reference Paragraphs 1
                                                                                                 9 through 28 of this Complaint.
                                                                                                10               30.   The Devices and Hikvision Computer each constitute a computer,
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 computer system, and/or computer network for the purposes of California Penal
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12 Code § 502.
                                                                                                13               31.   Each of the Devices and Hikvision Computer also connects to a
                                                                                                14 computer network or computer system as those terms are defined in California Penal
                                                                                                15 Code § 502.
                                                                                                16               32.   Each of the Devices and Hikvision Computer is capable of accessing
                                                                                                17 computer services as that term is defined in California Penal Code § 502.
                                                                                                18               33.   Mr. Poms is informed and believes, and on that basis alleges, that
                                                                                                19 Defendant knowingly and without permission altered, damaged, deleted, destroyed
                                                                                                20 or otherwise used the Devices and Hikvision Computer, and the data contained
                                                                                                21 thereon, to (A) devise or execute a scheme or artifice to defraud, deceive, or extort
                                                                                                22 Mr. Poms out of his assets, including his money and possession of the Residence,
                                                                                                23 and/or to (B) wrongfully control or obtain money, property, or data, including but
                                                                                                24 not limited to Mr. Poms’ money and possession of the Residence, in violation of
                                                                                                25 California Penal Code § 502(c)(1).
                                                                                                26               34.   Mr. Poms is informed and believes, and on that basis alleges, that
                                                                                                27 Defendant knowingly accessed and without permission took, copied, or used data
                                                                                                28
                                                                                                     1078813v1
                                                                                                                                                    6
                                                                                                                                               COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 7 of 11 Page ID #:7




                                                                                                 1 from the Devices and Hikvision Computer that belongs to Mr. Poms in violation of
                                                                                                 2 California Penal Code § 502(c)(2).
                                                                                                 3               35.    Mr. Poms is informed and believes, and on that basis alleges, that
                                                                                                 4 Defendant knowingly and without permission accessed and used his electronic mail
                                                                                                 5 in violation of California Penal Code § 502(c)(3).
                                                                                                 6               36.   Mr. Poms is informed and believes, and on that basis alleges, that
                                                                                                 7 Defendant knowingly and without permission accessed the Devices and Hikvision
                                                                                                 8 Computer in violation of California Penal Code § 502(c)(7).
                                                                                                 9               37.   These violations have damaged Mr. Poms, and he is entitled to an
                                                                                                10 injunction, compensatory and punitive damages, attorneys’ fees, and other legal and
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 equitable relief as prayed for in this Complaint.
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12               38.   Mr. Poms alleges that Defendant’s conduct alleged above was
                                                                                                13 undertaken with the intent to injure Mr. Poms or gain an advantage in potential
                                                                                                14 litigation against Mr. Poms, and constitutes clear and convincing evidence of
                                                                                                15 outrageous, oppressive, and malicious conduct that entitles Mr. Poms to an award of
                                                                                                16 punitive damages.
                                                                                                17
                                                                                                18                                  THIRD CLAIM FOR RELIEF
                                                                                                19                     Invasion of California Constitutional Right to Privacy
                                                                                                20                              (By David Poms Against Tara Quinn)
                                                                                                21               39.   Plaintiff realleges and incorporates by reference Paragraphs 1
                                                                                                22 through 38 of this Complaint.
                                                                                                23               40.   Mr. Poms has a constitutionally protected right to privacy guaranteed
                                                                                                24 by the California Constitution, Article I, Section 1.
                                                                                                25               41.   On information and belief, Defendant accessed, without permission,
                                                                                                26 Mr. Poms’ electronic mail and text messages that were not directed to her.
                                                                                                27               42.   Mr. Poms has a legally protected privacy interest as against Defendant
                                                                                                28 in his electronic mail and text messages not directed to her. Specifically, Mr. Poms
                                                                                                     1078813v1
                                                                                                                                                    7
                                                                                                                                               COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 8 of 11 Page ID #:8




                                                                                                 1 has both a legally protected interest in precluding the dissemination or misuse of
                                                                                                 2 sensitive and confidential information (“informational privacy”), and a legally
                                                                                                 3 protected interest in making intimate personal decisions or conducting personal
                                                                                                 4 activities without observation, intrusion, or interference (“autonomy privacy”).
                                                                                                 5               43.   Mr. Poms has a reasonable expectation of both informational and
                                                                                                 6 autonomy privacy in his electronic mail and text messages (the “Data”) against
                                                                                                 7 Defendant because (1) the Data was not directed to, sent to, or shared with
                                                                                                 8 Defendant; and (2) the Data was contained in the Devices, which Defendant was not
                                                                                                 9 authorized to access.
                                                                                                10               44.   Defendant’s conduct was highly offensive and a serious invasion of Mr.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Poms’ privacy in part because it was done in connection with an effort to extort his
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12 home and money. On information and belief, she surreptitiously accessed,
                                                                                                13 reviewed, and used Mr. Poms’ electronic mail and text messages in order to gain an
                                                                                                14 advantage over him.
                                                                                                15               45.   Mr. Poms has been damaged by Defendant’s conduct, and is entitled to
                                                                                                16 an injunction, compensatory and punitive damages, and other legal and equitable
                                                                                                17 relief as prayed in this Complaint.
                                                                                                18               46.   Mr. Poms alleges that Defendant’s conduct alleged above was
                                                                                                19 undertaken with the intent to injure Mr. Poms or gain a financial advantage against
                                                                                                20 Mr. Poms, and constitutes clear and convincing evidence of outrageous, oppressive,
                                                                                                21 and malicious conduct that entitles Mr. Poms to an award of punitive damages.
                                                                                                22
                                                                                                23                                FOURTH CLAIM FOR RELIEF
                                                                                                24                                            Conversion
                                                                                                25                              (By David Poms Against Tara Quinn)
                                                                                                26               47.   Plaintiff realleges and incorporates by reference Paragraphs 1
                                                                                                27 through 46 of this Complaint.
                                                                                                28
                                                                                                     1078813v1
                                                                                                                                                    8
                                                                                                                                               COMPLAINT
                                                                                                Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 9 of 11 Page ID #:9




                                                                                                 1               48.   Mr. Poms owns the Hikvision Computer, a camera security system that
                                                                                                 2 was installed at the Residence in or about 2016. This Wi-Fi enabled system
                                                                                                 3 included cameras, cables, and a DVR Recorder that included 16 TeraByte hard
                                                                                                 4 drives.
                                                                                                 5               49.   After Mr. Poms left the Residence on October 1, 2018, Defendant shut
                                                                                                 6 down and disconnected this camera security system.
                                                                                                 7               50.   On October 26, 2018, Mr. Poms discovered that Defendant had
                                                                                                 8 damaged the DVR Recorder and forcibly removed two hard drives from the security
                                                                                                 9 system, necessitating the replacement of the DVR Recorder and hard drives, among
                                                                                                10 other repairs, causing thousands of dollars of damage to Mr. Poms. The hard drives
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 are still missing.
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12               51.   On information and belief, Defendant has destroyed or disposed of
                                                                                                13 other of Mr. Poms’ personal possessions in the days since October 1, 2018. Mr.
                                                                                                14 Poms is not currently aware of the extent of Defendant’s activities in this regard.
                                                                                                15               52.   Mr. Poms has been damaged as a result.
                                                                                                16               53.   Mr. Poms is entitled to an injunction and compensatory damages.
                                                                                                17
                                                                                                18 / / /
                                                                                                19 / / /
                                                                                                20 / / /
                                                                                                21 / / /
                                                                                                22 / / /
                                                                                                23 / / /
                                                                                                24 / / /
                                                                                                25 / / /
                                                                                                26 / / /
                                                                                                27 / / /
                                                                                                28 / / /
                                                                                                     1078813v1
                                                                                                                                                   9
                                                                                                                                              COMPLAINT
                                                                                            Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 10 of 11 Page ID #:10




                                                                                                1                                        PRAYER FOR RELIEF
                                                                                                2                WHEREFORE, Plaintiff prays for judgment as follows:
                                                                                                3                1.   An injunction barring Defendant from engaging in any further wrongful
                                                                                                4 conduct;
                                                                                                5                2.   Actual damages, the exact amount of which has yet to be ascertained;
                                                                                                6                3.   Punitive damages;
                                                                                                7                4.   Attorneys’ fees;
                                                                                                8                5.   Prejudgment interest;
                                                                                                9                6.   Costs; and
                                                                                                10               7.   Any such further relief as the court deems just and proper.
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12 DATED: November 2, 2018                 ELKINS KALT WEINTRAUB REUBEN
                                                                                                                                           GARTSIDE LLP
                                                                                                13
                                                                                                14
                                                                                                15                                         By:         /s/ Julie Z. Kimball
                                                                                                16                                               JULIE Z. KIMBALL
                                                                                                17                                               Attorneys for Plaintiff David A. Poms

                                                                                                18
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1078813v1
                                                                                                                                                     10
                                                                                                                                                  COMPLAINT
                                                                                            Case 2:18-cv-09393-JAK-KS Document 1 Filed 11/02/18 Page 11 of 11 Page ID #:11




                                                                                                1                                   DEMAND FOR JURY TRIAL
                                                                                                2                Plaintiff David A. Poms hereby demands a trial by jury.
                                                                                                3
                                                                                                4
                                                                                                5 DATED: November 2, 2018                 ELKINS KALT WEINTRAUB REUBEN
                                                                                                                                          GARTSIDE LLP
                                                                                                6
                                                                                                7
                                                                                                8                                         By:         /s/ Julie Z. Kimball
                                                                                                9                                               JULIE Z. KIMBALL
                                                                                                10                                              Attorneys for Plaintiff David A. Poms, as
                                                                                                                                                Trustee for the David A. Poms Family Trust
                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                    Los Angeles, California 90067-3202
                                                    2049 Century Park East, Suite 2700




                                                                                                12
                                                                                                13
                                                                                                14
                                                                                                15
                                                                                                16
                                                                                                17
                                                                                                18
                                                                                                19
                                                                                                20
                                                                                                21
                                                                                                22
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28
                                                                                                     1078813v1
                                                                                                                                                    11
                                                                                                                                                 COMPLAINT
